Name: Commission Regulation (EEC) No 1869/90 of 2 July 1990 on transitional provisions for sunflower seed harvested and processed in Spain before 31 December 1990
 Type: Regulation
 Subject Matter: plant product;  Europe;  EU finance
 Date Published: nan

 No L 170/40 Official Journal of the European Communities 3 . 7. 90 COMMISSION REGULATION (EEC) No 1869/90 of 2 July 1990 on transitional provisions for sunflower seed harvested and processed in Spain before 31 December 1990 HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Article 1 This Regulation lays down transitional provisions covering sunflower seed harvested and processed in Spain before 31 December 1990 and stored as oil in Spain until 31 December 1990. Having regard to the Act of Accession of Spain and Portugal, and in particular Article 90 thereof, Whereas pursuant to Article 95 (2) of the Act the aid arrangement for sunflower seed harvested in Spain will be radically altered with effect from 1 January 1991 ; whereas termination of the price and volume control arrangements indicated in Article 94 of the Act will permit entry at the world market price of sunflower oil for consumption in Spain ; whereas such a change during the course of the marketing year would be likely, if suitable action is not taken, to disturb the market ; Article 2 Aid may be granted under the transitional provisions to enterprises that crush, refine or prepare oil for the market, are legally established in Spain and on 31 December 1990 hold stocks of sunflower oil from seed harvested and processed in Spain . Aid shall not be granted to undertakings the activities of which are restricted to wholesale or retail sale.Whereas transitional provisions covering sunflower oil from seed harvested and processed in Spain before 31 December 1990 should therefore be adopted that will provide a harmonious changeover to the Community trade and aid arrangements ; Whereas these provisions may consist of providing persons holding stocks of sunflower oil in Spain on 31 December 1990 with the possibility to avoid a financial loss on the sale of this oil ; Article 3 Spain shall make an inventory of actual stocks of sunflower oil identified as such, held on 31 December 1990 by undertakings of the types indicated in Article 2. The inventory must show for each undertaking and each of its establishments the quantity of raw and the quantity of refined sunflower oil held. The inventory costs shall be charged to undertakings. Each undertaking must show to the satisfaction of the Member State that the oil shown on the inventory is from seed harvested and processed in Spain before 31 December 1990 . Whereas such control arrangements should be introduced as are needed to permit identification on 31 December 1990 of stocks of sunflower oil from seed harvested and processed in Spain ; Whereas under Council Regulation (EEC) No 3849/89 (') the period during which transitional measures may be taken as provided for in Article 90 of the Act has been extended to 31 December 1990 : Article 4 The aid entitlement of eligible undertakings shall be calculated as the aid for the equivalent amount of seed, on the basis :  of a crude oil seed yield of 42 %,  of a refining yield of 96 % . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, (') OJ No L 374, 22. 12. 1989, p. 7. 3 . 7 . 90 Official Journal of the European Communities No L 170/41 The unit aid amount shall be notified by the Commission to Spain before 31 December 1990 and shall be the diffe ­ rence between :  the average of the aid indicated in Article 27 of Council Regulation No 136/66/EEC (') that is fixed between 1 and 15 December 1990 for the month of January 1991 for sunflower seed harvested and processed in Spain, expressed in national currency, and  the aid set out in Article 27 of Regulation No 136/ 66/EEC, for the period from 1 August and 31 December 1990 for the current month for sunflower seed harvested and processed, expressed in national currency, in Spain. Article 5 Spain shall determine the entitlement to aid of each eligible undertaking and pay the aid before 31 March 1991 . Article 6 Spain shall determine the control measures required to guarantee proper application of this Regulation. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission I (') OJ No 172, 30 . 9 . 1966, p. 3025/66.